Citation Nr: 0713778	
Decision Date: 05/09/07    Archive Date: 05/17/07

DOCKET NO.  03-11 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.	Entitlement to service connection for hypertension, 
claimed as secondary to service connected post-traumatic 
stress disorder (PTSD).

2.	Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1964 to 
November 1967.

This matter is before the Board of Veterans' Appeals (Board) 
from a September 2005 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Hartford, Connecticut, 
which reopened the claim for service connection for 
hypertension, claimed as secondary to service connected PTSD, 
but denied it on the merits, and denied a TDIU.  The RO 
issued a notice of the decision in September 2005, and the 
veteran timely filed a Notice of Disagreement (NOD) in 
October 2005.  Subsequently, in April 2006 the RO provided a 
Statement of the Case (SOC), and thereafter, in May 2006, the 
veteran timely filed a substantive appeal.

The veteran did not request a hearing on this matter.  On 
appeal in September 2006, the Board reopened the veteran's 
claim for service connection for hypertension as secondary to 
service connected PTSD and remanded the case for further 
development, to include providing a cardiovascular 
examination and obtaining a medical opinion as to the 
existence of any causal link between the veteran's 
hypertension and PTSD.  At this time the Board also deferred 
its decision pertaining to the veteran's TDIU claim.  The 
Appeals Management Center (AMC) provided a Supplemental 
Statement of the Case (SSOC) in January 2007.   


FINDINGS OF FACT

1.	VA has made all reasonable efforts to assist the veteran 
in the development of his claims and has notified him of 
the information and evidence necessary to substantiate the 
claims addressed in this decision.

2.	The veteran currently has hypertension, but the competent 
medical opinion of record discloses that the veteran's 
service connected PTSD did not cause or aggravate his 
hypertension; there is no medical evidence of hypertension 
until many years post-service and there is no competent 
opinion of a nexus between hypertension and service..

3.	The veteran is service connected for one disability, 
namely, PTSD, evaluated at 50 percent; his combined 
disability rating amounts to 50 percent.

4.	The veteran's service connected PTSD is not rated at 60 
percent or more, and this disability alone has not 
rendered him unable to work.


CONCLUSIONS OF LAW

1.	Service connection for hypertension, to include as 
secondary to service connected PTSD, is not warranted.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.310 (2006). 

2.	The criteria for assignment of a TDIU are not met, and 
there is no evidence to warrant referral for consideration 
of individual unemployability on an extra-schedular basis.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.15, 4.16 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of these claims.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the July 
2005 letter sent to the veteran by the RO adequately apprised 
him of the information and evidence needed to substantiate 
the claims.  The RO thus complied with VCAA's notification 
requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  Additionally, this notice must 
state that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

The July 2005 letter from the RO satisfies these mandates.  
It informed the veteran about the type of evidence needed to 
support his claims, namely, (1) proof that a service 
connected disability caused or aggravated a current, non-
service connected disability and (2) evidence establishing 
that a service connected disability was sufficient, without 
regard to other factors, to prevent him from performing the 
mental and/or physical tasks required to secure or maintain 
substantially gainful employment, and that he met certain 
rating requirements of 38 C.F.R. § 4.16 governing TDIU.  It 
also apprised the veteran of standards employed for 
extraschedular evaluations.  This correspondence clearly 
disclosed VA's duty to obtain certain evidence for the 
veteran, such as medical records, employment records and 
records held by any Federal agency, provided the veteran gave 
consent and supplied enough information to enable their 
attainment.  It made clear that although VA could assist the 
veteran in obtaining these records, he carried the ultimate 
burden of ensuring that VA received all such records.  This 
letter additionally apprised the veteran that VA would 
schedule a medical examination or obtain a medical opinion 
for him if the RO determined such to be necessary to make a 
decision on the claims.  It also specifically asked the 
veteran to provide VA with any other supporting evidence or 
information in his possession.  The Board thus finds that the 
veteran was effectively informed to submit all relevant 
evidence in his possession, and that he received notice of 
the evidence needed to substantiate his claims, the avenues 
by which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the Dingess requirements, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claim, but he was not provided 
with notice of the type of evidence necessary to establish a 
rating or effective date for the rating in the July 2005 
letter.  He was, however, supplied notice of these two 
Dingess elements thereafter in an April 2006 correspondence.          

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide most of such notice to the veteran prior to 
the September 2005 RO decision that is the subject of this 
appeal in its July 2005 letter.  With respect to the Dingess 
notice, however, VA did not supply this information prior to 
the September 2005 decision in its April 2006 letter.  
Notwithstanding this belated Dingess notice, the Board 
determines that the AMC cured this defect by providing this 
complete Dingess notice together with readjudication of the 
claims, as demonstrated by the January 2007 SSOC.  Prickett 
v. Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing fully compliant VCAA 
notification and readjudicating the claim in the form of an 
SOC to cure timing of notification defect).  The veteran thus 
was not prejudiced by any defect in timing, as "the purpose 
behind the notice has been satisfied . . . that is, affording 
a claimant a meaningful opportunity to participate 
effectively in the processing of [the] claim. . . ."  
Mayfield, 19 Vet. App. at 128.       

b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran in fact did 
receive August 2005 and October 2006 VA examinations, which 
were thorough in nature and adequate for the purposes of 
deciding these claims.  The Board finds that the medical 
evidence of record is sufficient to resolve this appeal, and 
the VA has no further duty to provide an examination or 
opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.


II. Law & Regulations
a. Secondary Service Connection
Pursuant to 38 C.F.R. § 3.310(a), a "disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected."  See Evans v. 
West, 12 Vet. App. 22, 29 (1998) (noting requirements for 
establishing service connection on a secondary basis).  Thus, 
in order to establish a secondary service connection claim, 
the veteran must show: (1) the existence of a current 
(secondary) disability; (2) the existence of a service-
connected disability; and (3) evidence that the service-
connected disability proximately caused the secondary 
disability.  38 C.F.R. § 3.310(a).  A veteran may also 
establish secondary service connection by demonstrating that 
his current (secondary) disability became aggravated or 
worsened by the already service-connected disease.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (holding that "when 
aggravation of a veteran's non-service-connected [secondary] 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation"); see Libertine v. Brown 9 Vet. App. 521, 522 
(1996) ("Additional disability resulting from the 
aggravation of a non-service-connected [secondary] condition 
by a service-connected condition is also compensable under 
38 C.F.R. § 3.310(a)").  If a veteran succeeds in 
establishing service connection for a secondary condition, 
"the secondary condition shall be considered a part of the 
original condition."  38 C.F.R. § 3.310(a).  

The Board acknowledges that VA recently amended 38 C.F.R. 
§ 3.310, effective October 10, 2006.  This amendment added 
the following provision to this regulation:  "(b) 
Aggravation of nonservice-connected disabilities.  Any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level."  38 C.F.R. § 3.310 (2006).  VA amended § 
3.310 "because of a court decision [Allen v. Brown, 7 Vet. 
App. 439 (1995)] that clarified the circumstances under which 
a veteran may be compensated for an increase in the severity 
of an otherwise nonservice-connected [disability,] which is 
caused by aggravation from a service-connected 
[disability]."  71 Fed. Reg. 52744 (Sept. 7, 2006).  Thus, 
"[t]he intended effect of this amendment is to conform VA 
regulations to the [Allen] court's decision."  71 Fed. Reg. 
52744 (Sept. 7, 2006).  Because this amendment is in the 
nature of a clarifying revision, rather than a substantive 
change, and because VA clearly expressed its intent to 
conform this regulation to already-existing case law, the 
Board will employ the same analysis as it has since Allen and 
consistent with the principles contained therein, as outlined 
above.      

b. Direct & Presumptive Service Connection
The Court has held that "[f]or service connection to be 
awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain 
circumstances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006); accord Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 
2004).  If the veteran fails to demonstrate any one element, 
denial of service connection will result.  Disabled Am. 
Veterans, supra; Coburn, supra.

With respect to the "current disability" prong, the Court 
has recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability"); see also Chelte v. 
Brown, 10 Vet. App. 268, 271, 272 (1997) (holding that the 
veteran's claim was not well grounded when the evidence 
"establishe[d] only that the veteran had a [disability] in 
the past, not that he has a current disability").

Turning to the second, "incurrence in or aggravation by 
service" prong, the Court has expressed that "[s]ervice 
connection for VA disability compensation . . . will be 
awarded to a veteran who served on active duty during a 
period of war . . . for any disease or injury that was 
incurred in or aggravated by" such service.  Caluza, 7 Vet. 
App. at 505.  VA may grant service connection, despite a 
diagnosis after discharge, when all the evidence, including 
that pertinent to service, establishes that the veteran 
incurred the disease during service.  See 38 C.F.R. § 
3.303(d); accord Caluza, supra ("When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact 'incurred' during the veteran's service, or by 
evidence that a presumption period applied").  

With respect to the third, "nexus" prong, the veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Mere lay assertions of medical status do 
not constitute competent medical evidence.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) ("lay persons are not competent to 
offer medical opinions").  Alternatively, a veteran can 
establish a nexus between service and the current disability 
by offering medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).

In addition, some diseases that become manifest after service 
"will be considered to have been incurred in or aggravated 
by service . . . even though there is no evidence of such 
disease during the period of service," as long as these 
diseases become manifest to a compensable degree within the 
applicable regulatory time periods.  38 C.F.R. §§ 3.307(a); 
see 38 C.F.R. § 3.309.  With respect to chronic diseases, 
such a disease "must have become manifest to a degree of 10 
percent or more within 1 year . . . from the date of 
separation from service. . . ."  38 C.F.R. § 3.307(a)(3).  
Only those diseases enumerated in 38 C.F.R. § 3.309(a) 
qualify as "chronic" for the purposes of the regulation, 
and those include hypertension, among others.  38 C.F.R. §§ 
3.307(a), 3.309(a).  Additionally, the veteran must have 
served 90 days or more during a war period or after December 
31, 1946.  38 C.F.R. §3.307(a)(1).

c. Total Disability Ratings Based on Individual 
Unemployability (TDIU) 
38 C.F.R. § 4.15 governs total disability ratings and states 
that such a disability "will be considered to exist when 
there is present any impairment of mind or body which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation. . . ." 38 C.F.R. 
§ 4.15; accord 38 C.F.R. § 3.340(a).  A permanent total 
disability "shall be taken to exist when the impairment is 
reasonably certain to continue throughout the life of the 
disabled person."  38 C.F.R. § 4.15; see also 38 C.F.R. § 
3.340(b).

With respect to total disability ratings based on individual 
unemployability, 38 C.F.R. § 4.16(a) provides that "[t]otal 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is, in the judgment of the rating agency, unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities: Provided That, if 
there is only one such disability, this disability shall be 
ratable at 60 percent or more, and that, if there are two or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more."  38 C.F.R. § 4.16(a); accord Bowling v. Principi, 15 
Vet. App. 1, 6 (2001) (outlining regulations relating to 
TDIU); see 38 C.F.R. §§ 3.340, 3.341.  In determining whether 
a veteran should receive TDIU, the Board may consider the 
veteran's level of education, special training, and previous 
work experience, but may not consider his age or the 
impairment caused by any non-service-connected disabilities.  
38 C.F.R. §§ 3.341, 4.16 ("[T]he existence or degree of 
nonservice-connected disabilities or previous unemployability 
status will be disregarded where the percentages referred to 
in this paragraph for the service-connected . . . 
disabilities are met and in the judgment of the rating agency 
such . . . disabilities render the veteran unemployable"), 
4.19 ("Age . . . is a factor only in evaluation of 
disability not resulting from service, i.e., for the purposes 
of pension"); accord Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993) (In determining whether appellant is entitled to a 
total disability rating based upon individual 
unemployability, neither appellant's non-service-connected 
disabilities nor his advancing age may be considered. . . . 
The Board's task was to determine whether there are 
circumstances in this case apart from the non-service-
connected conditions and advancing age which would justify a 
total disability rating based on unemployability") (Emphasis 
omitted).

VA regulations do not define the terms "substantially 
gainful occupation," however, the Court has interpreted this 
provision to encompass the ability to earn a "living wage."  
Bowling, 15 Vet. App. at 7 (noting that "[t]he term 
'substantially gainful occupation' is not defined by VA 
regulation; however, the Court has held that the term refers 
to, at a minimum, the ability to earn 'a living wage.'  Moore 
(Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991)").  That 
is, a veteran has a "substantially gainful occupation" when 
that enterprise "'provides annual income that exceeds the 
poverty threshold for one person.'"  Bowling, supra, quoting 
Faust v. West, 13 Vet. App. 342, 355-56 (2000); accord 38 
C.F.R. § 4.16(a) (stating that "[m]arginal employment shall 
not be considered substantially gainful employment," and 
that such employment exists when the "veteran's earned 
annual income does not exceed the amount established by the 
U.S. Department of Commerce, Bureau of the Consensus, as the 
poverty threshold for one person"). Thus, the central 
inquiry in determining whether a veteran may receive a total 
rating based on individual unemployability is whether the 
service-connected disabilities alone are so severe as to 
cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 
529 (1993).  Accordingly, the Board must determine whether 
the veteran, as a result of his service-connected 
disabilities alone, is able secure or follow any form of 
substantially gainful occupation consistent with his 
education and occupational experience.  38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16; accord Hatlestad, supra.

In addition, according to 38 C.F.R. § 4.16(b), for those 
veterans who fail to meet the percentage requirements set 
forth in § 4.16(a), but who are in fact unemployable by 
reason of service-connected disabilities, the Board should 
submit the case to the Director, Compensation and Pension 
Service, for extra-schedular consideration. 

d. Standard of Proof
38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  


III. Analysis

a. Factual Background
Effective from October 2000, the veteran has received a 50 
percent evaluation for his service connected PTSD.  The 
veteran is not service connected for any other disability.  
He has a combined rating of 50 percent.   

In March 2001, the veteran was diagnosed with hypertension 
and instructed to reduce his salt intake.  

June 2001 and July 2001 private medical reports contain a 
continued diagnosis of hypertension.  These records document 
the veteran's back injury as well as his complaints of back 
pain.  At this time, the veteran worked as a truck driver.

A July 2002 notice from the Social Security Administration 
(SSA) indicates that the veteran was entitled to monthly 
disability benefits, for a disability that began on July 2, 
2001.

An October 2002 VA medical examination report indicates that 
despite the veterans' PTSD symptoms, he had been able to 
maintain his employment as a truck driver for Stop & Shop for 
over 20 years.

A December 2002 transmission from the SSA indicates that it 
could not locate the veteran's medical records after having 
conducted an exhaustive search. 

In July 2003, the veteran submitted to a VA examination for 
the purposes of assessing his PTSD.  In this examination 
report, the clinician noted that the veteran had continued to 
have steady employment as a truck driver, but was currently 
on Worker's Compensation.  It had been recommended at this 
time that the veteran not continue such work, due to his 
extensive back surgeries.  The veteran conveyed that he could 
not perform heavy lifting or bending, and therefore was 
contemplating pursuing other types of employment, such as car 
sales.  

A July 2003 letter from J.G., a licensed clinical social 
worker, describes the veteran's PTSD symptoms and indicates 
that he could not hold a job.  

A March 2004 VA medical examination report discloses that the 
veteran was unemployed and receiving Social Security 
Disability benefits because of a back injury.  The VA 
clinician also noted that the veteran had been suspended by 
his former employer, Stop & Shop after he hit someone while 
stopped at a gas station.  The veteran was also diagnosed 
with hypertension, among other maladies.

A March 2004 VA medical report discloses that the veteran had 
become disabled due to a back disability since July 2001 and 
from PTSD since 2000.  This report also contained a diagnosis 
of hypertension.

In a correspondence received May 2005, the veteran stated 
that "[a]lthough I know my back disability was the initial 
reason for my unemployment, I feel that if my back were fine, 
I would be unemployable due to PTSD."  At this time, a VA 
medical report contained diagnoses of hypertension and 
hyperlipidemia.  

Also in May 2005 the veteran submitted a document, entitled 
Hypertension in the War Veteran, authored by a Dr. L.R.M.  In 
this piece, Dr. L.R.M. reviewed medical literature pertaining 
to a possible causative relationship between psychological 
stress and anxiety, and hypertension.  After a summarization 
of selected studies, which included 21 articles spanning 1965 
to 1993, Dr. L.R.M. concluded that there was a compelling 
case for the thesis that psychological factors play a 
causative role in the development of hypertension; that is, 
the articles together supported the contention that emotional 
factors, specifically anxiety, put an individual at an 
increased risk of developing hypertension.  See Hypertension 
in the War Veteran at 10, 11, 12 (May 1995).  With respect to 
PTSD, Dr. L.R.M. specifically pointed out that he "could 
find no comparable research being done with PTSD and 
hypertension," (emphasis in original), but stated that PTSD 
constituted a type of anxiety disorder.  Hypertension in the 
War Veteran at 11 (May 1995).  There is no indication in this 
document or on the record that Dr. L.R.M. had ever met or 
examined the veteran, or that he made any specific findings 
with respect to this veteran.  

In a June 2005 VA medical report, the physician indicated 
that the veteran was disabled from his previous job as a 
truck driver due to a work-related back injury.  

An August 2005 VA medical examination report notes the 
veteran's history of four prior back surgeries as well as 
treatment for PTSD since the 1990s.  The VA examiner noted 
that the veteran was retired from working as a tractor 
trailer driver because of back problems and anxiety 
difficulties.  He noted that the veteran last worked in 2001, 
but currently was supported through Social Security 
disability based on his back injuries.  The veteran described 
how he had once lost a job because of his anger and 
irritability and that he had been written up twice for 
behavior at work.  After a mental status examination, the VA 
examiner offered his impression that because of the veteran's 
back-related physical limitations, his PTSD-related 
difficulty concentrating and PTSD-related irritability, he 
had very poor and quite limited employment prospects.         

A November 2005 letter from the veteran's former employer, 
Stop & Shop Supermarket Company, indicates that the veteran 
was employed there as a full-time driver from March 1980 to 
July 2003.  The letter also discloses that the veteran "was 
terminated as he went out on leave of absence on 7/2/01 for 
Workers Compensation and he never returned from his leave of 
absence."     

A December 2005 VA medical note indicates that the veteran 
was disabled from his job as a truck driver due to a work-
related back injury.  Another December 2005 VA medical report 
conveys that the veteran reported having fallen at work and 
injuring his back, which rendered him unable to work since 
2001.   

A March 2006 VA medical report contains a diagnosis of 
hyperlipidemia and hypertension under fair control with 
medication.  This report also noted that the veteran was 
disabled due to a back disability since July 2001 and from 
PTSD since 2000.  

In October 2006, the veteran underwent a VA medical 
examination.  The VA clinician indicated that he had reviewed 
the veteran's medical records and the claims file.  He noted 
the veteran's history of hypertension and that the veteran 
apparently had been informed that he had high blood pressure 
in March 2001, thereafter receiving medication for this 
disorder between 2003 and 2004.  

At this time the veteran had a blood pressure of 138/80, and 
the VA examiner diagnosed him with hypertension, controlled 
on medications.  As or any causal nexus between this disorder 
and the veteran's service connected PTSD, the clinician 
stated that the veteran had a long history of PTSD and only a 
recent onset of hypertension.  He further observed that the 
veteran had a significant medical history of cardiovascular 
disease in that he received treatment for hyperlipidemia and 
carotid artery disease, and was status post right carotid 
endarterectomy (RCEA).  Currently the veteran's blood 
pressure was controlled in the setting of his chronic PTSD, 
and the clinician expressed that "I am not aware of any 
medical literature that substantiates a consistent consensus 
regarding PTSD as causing HTN."  Accordingly, he determined 
that the veteran's hypertension "is more likely due to his 
multiple cardiovascular risk factors and not likely due to 
his PTSD," and concluded that his hypertension "is not 
aggravated by his service-connected PTSD."  


b. Discussion
The Board determines that the evidence preponderates against 
the veteran's service connection claim for hypertension, as 
secondary to his service connected PTSD.  Specifically, while 
the veteran currently has a diagnosis of hypertension, the 
competent medical evidence of record, namely the October 2006 
VA medical examination report, indicates that this disorder 
was not caused by his PTSD.  The VA clinician explained that 
he was not aware of any medical literature that offered a 
"consistent consensus" regarding a causal link between PTSD 
hypertension, and he further determined that the veteran's 
hypertension likely was due to his other diagnosed heart-
related maladies, such as hyperlipidemia, carotid artery 
disease, and status post RCEA.  Moreover, the VA examiner 
expressly found that the veteran's PTSD did not aggravate his 
hypertension.  In light of this competent medical opinion, 
and the fact that no other competent medical opinion of 
record contradicts this finding, the Board must deny this 
claim.

In addition, while the Board has considered the document 
authored by Dr. L.R.M. pertaining to an anxiety-hypertension 
nexus, the Board determines that this evidence does not weigh 
in favor of the veteran's claim.  Assuming that this 
information qualifies as a "medical" article or treatise, 
the Board recognizes that such articles or treatises "can 
provide important support when combined with an opinion of a 
medical professional."  Mattern v. West, 12 Vet. App. 222, 
228 (1999); accord Sacks v. West, 11 Vet. App. 314, 317 
(1998).  However, such treatise evidence must discuss generic 
relationships with a degree of certainty so as to 
demonstrate, under the facts of a specific case, at least a 
"plausible causality," based upon objective facts, rather 
than on an unsubstantiated lay medical opinion.  Sacks, 
supra, at 316-17.  That is, "[medical] treatise evidence 
must 'not simply provide speculative generic statements not 
relevant to the veteran's claim.'"  Timberlake v. Gober, 14 
Vet. App. 122, 130 (2000) (recognizing that (quoting Wallin 
v. West, infra); see also Mattern v. West, 12 Vet. App. 222, 
228 (1999); Wallin v. West, 11 Vet. App. 509, 513-14 (1998).  
In the instant case, the text evidence submitted by the 
veteran was not accompanied by any supportive medical opinion 
from a medical professional.  Additionally, the information 
offered by Dr. L.R.M. was generic in nature, as it failed to 
demonstrate a relationship between this veteran's 
hypertension and his PTSD.  See Timberlake, supra.  For these 
reasons, the Board must find that the text evidence submitted 
by the veteran does not contain the level of specificity to 
constitute competent evidence of a claimed medical nexus 
between this veteran's hypertension and his service connected 
PTSD.  Sacks, supra, at 317 (citing Beausoleil v. Brown, 8 
Vet. App. 459, 463 (1996)); see also Libertine v. Brown, 9 
Vet. App. 521, 523 (1996).

The fact that the Board had determined that the veteran is 
not entitled to service connection for hypertension as 
secondary to PTSD does not preclude a grant of connection on 
a direct basis or by way of  presumptive service connection 
for a chronic disease under 38 C.F.R. § 3.307(a)(3) and § 
3.309(a).  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  In the instant case, however, the Board finds that 
the evidence of records preponderates against the claim on 
both of these bases.  The veteran's service medical records 
are negative of any complaints of, diagnosis of or treatment 
for hypertension; both his service entrance and exit 
examinations contained normal clinical evaluations of the 
heart with normal blood pressures (sitting) of 110/74 and 
118/70 respectively.  In addition, the veteran's hypertension 
was not diagnosed until many years post-service and well 
outside of the one-year presumptive period allowed for 
hypertension.  There is no medical evidence or competent 
opinion that suggests a nexus between the veteran's 
hypertension and any incident of service.  In view of the 
foregoing, the Board finds that the preponderance of the 
evidence is against a grant of service connection for 
hypertension on a direct incurrence or presumptive basis.  

With respect to the veteran's TDIU claim, the Board notes 
that the veteran's current, and sole, disability rating for 
service connected PTSD, which yields a combined rating of 50 
percent, does not satisfy the threshold rating requirements 
for TDIU eligibility under 38 C.F.R. § 4.16(a).  That is, his 
combined evaluation is not rated at 60 percent or more, as 
called for under this regulation.  38 C.F.R. § 4.16(a) ("if 
there is only one such disability, this disability shall be 
ratable at 60 percent or more. . . .) (Emphasis added).  

In addition, the Board determines that the veteran in fact is 
not unemployable solely as the result of his service 
connected PTSD.  Instead, as disclosed by numerous medical 
reports, spanning July 2003, March 2004, June 2005, and 
December 2005, as well as the veteran's own statement, dated 
May 2005, he became unemployed in 2001 due to a back injury 
and a persistent back disorder.  While some medical reports, 
namely the August 2005 VA medical record, suggest that the 
veteran's PTSD symptoms also caused some interference with 
his ability to work, at most, this disorder appears to be 
only one factor among at least one other, namely, the back 
disorder, that has contributed to the veteran's inability to 
continue to work.  Therefore, the Board need not submit the 
case to the Director of Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 4.16(b), as 
he has not shown that his service connected disability alone 
precludes him from working.  Accordingly, the Board denies 
this claim.  

While the Board acknowledges the veteran's belief, as stated 
in his May 2005 correspondence, that but for his disabling 
back injuries and disorder, his PTSD would render him 
unemployable.  As a layperson, however, he is not able to 
provide a competent opinion as to whether his service 
connected PTSD alone causes him to be unemployable.  Epps v. 
Brown, 9 Vet. App. 341, 344 (1996); Espititu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  That is, while the veteran is 
certainly competent to describe symptoms of PTSD, without an 
indication in the record that he has had the relevant medical 
training, he is not competent to provide an opinion on 
whether he cannot work solely as the result of this disorder.  
As a result, his own assertions are not probative to the 
critical issue of whether the veteran's PTSD alone has caused 
him to be unemployable.         


IV. Conclusion 
For the reasons stated above, the Board finds that service 
connection for hypertension is not warranted, the criteria 
for assignment of a TDIU are not met, and there is no 
evidence to warrant referral for consideration of individual 
unemployability on an extra-schedular basis.  As the 
preponderance of the evidence is against the claims, the 
benefit of the doubt doctrine does not apply.  Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert, 1 Vet. App. at 56.  
ORDER

Service connection for hypertension, to include as secondary 
to service connected PTSD, is denied.

The application for TDIU is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


